UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHORYA A. STATON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-93-49, CA-99-832-2)


Submitted:   December 20, 2001          Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chorya A. Staton, Appellant Pro Se. Arenda L. Wright Allen, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chorya A. Staton seeks to appeal the district court’s order

denying his motion filed under Fed. R. Civ. P. 59(e), which the

court properly construed as a Fed. R. Civ. P. 60(b) motion.   In his

motion, Staton sought reconsideration of the court’s denial of his

28 U.S.C.A. § 2255 (West Supp. 2001) motion.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.    United

States v. Staton, Nos. CR-93-49; CA-99-832-2 (E.D. Va. Mar. 2,

2001); see United States v. Sanders, 247 F.3d 139, 151 (4th Cir.

2001) (holding that rule announced in Apprendi v. New Jersey, 530

U.S. 466 (2000), is not retroactively applicable to cases on col-

lateral review), cert. denied,        U.S.   , 2001 WL 1244813 (U.S.

Nov. 13, 2001) (No. 01-6715).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2